                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                     United States of America v. Jason Donald Schmidlkofer
                              Case No. 3:20-cr-00065-TMB-MMS


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter comes before the Court on the Defendant Jason Donald Schmidlkofer’s Motion in
Limine (the “Motion”). 1 The United States opposes the Motion. 2 For the reasons discussed below,
the Motion is DENIED.
Schmidlkofer is charged with Felon in Possession of a Firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2), and his case is set for trial by court on July 12, 2021. 3 In advance of
trial, Schmidlkofer filed a Motion to Suppress “all evidence obtained as a result of the unlawful
stop and seizure of Defendant[.]” 4 Following an evidentiary hearing, the Court adopted the
Magistrate Judge’s Final Report and Recommendation (“R&R”) and denied Schmidlkofer’s
Motion to Suppress. 5

In his Motion in Limine, Schmidlkofer argues that under the law of the case doctrine, the United
States should not be permitted to put on evidence that should have been presented at the evidentiary
hearing on Schmidlkofer’s Motion to Suppress. 6 Specifically, Schmidlkofer argues “[t]he timing
and circumstances of the seizure of the firearm are not relevant to element[s] of the crime and only
serve to reopen the evidentiary hearing.” 7 Schmidlkofer asks the Court to enter an order prohibiting
the United States from eliciting testimony regarding: (1) the circumstances of Schmidlkofer’s
seizure; (2) the timing of Schmidlkofer’s seizure and the seizure of the firearm, “including when
and where the firearm was first observed”; and (3) “[t]he actions of the officers before and up to
the actual seizure of [Schmidlkofer’s] firearm[.]” 8 Instead, Schmidlkofer argues, the United States
need only present officer testimony that Schmidlkofer possessed the firearm in question. 9


1
  Dkt. 81 (Motion).
2
  Dkt. 82 (Opposition).
3
  Dkts. 2 (Indictment); 76 (Order Dismissing Count 2 of the Indictment); 79 (Minute Entry re Final
Pretrial Conference).
4
  Dkt. 30 (Motion to Suppress).
5
  Dkts. 48 (Minute Entry re Evidentiary Hearing); 51 (Tr. Evidentiary Hearing); 68 (Final R&R);
75 (Text Order Adopting Final R&R).
6
  Dkt. 81 at 1, 3–4.
7
  Id. at 2.
8
  Id. at 1–2.
9
  Id. at 4.
                                                 1
The United States opposes the Motion, arguing that the law of the case doctrine “applies to prior
legal rulings but does not preclude the government from introducing the same evidence when a
different question of law is presented,” as it seeks to do in this case. 10 The United States assures
the Court that it has no intention of “reopen[ing]” the Motion to Suppress; instead, it plans to
introduce evidence to prove each element of the offense beyond a reasonable doubt. 11 Insofar as
there is factual overlap between evidence presented at the evidentiary hearing and evidence that
goes to the elements of the charged offense, the United States argues it intends to introduce any
relevant and admissible evidence. 12

The United States argues that it should not be prevented from introducing evidence regarding the
circumstances surrounding law enforcement officers’ arrival on the scene, their observations of
the scene and of the firearm, and their actions on the scene. 13 The United States contends this
evidence and associated lines of inquiry “are highly relevant” to the mens rea element of the Felon
in Possession charge. 14 Moreover, the United States argues it may prove its case by evidence of
its own choice. 15 Finally, the United States notes it faces different legal burdens at the evidentiary
hearing, as opposed to trial, and that “[e]vidence offered at the evidentiary hearing which may
have established reasonable suspicion for the seizure does not necessarily establish the elements
of the crime beyond a reasonable doubt.” 16

Here, neither the parties nor the Court are “reopening” or relitigating the Court’s order denying
Schmidlkofer’s Motion to Suppress. Additionally, the law of the case doctrine does not function
to prevent the United States from introducing relevant, otherwise admissible evidence to prove the
elements of the offense charged. 17 Rather, the United States is generally permitted to introduce
relevant and admissible evidence and to present its case in a manner and by evidence of its
choosing. 18 Evidence regarding the circumstances and timing of Schmidlkofer’s seizure, the
seizure of the firearm, and officers’ actions and observations at the scene is relevant to the case
and would be admissible, absent an exception under the United States Constitution, federal law,
or the federal rules. 19 The Court will not preemptively exclude such evidence, and the parties may
object to the introduction of such evidence at trial with citation to the relevant authority.



10
   Dkt. 82 at 5.
11
   Id. at 1–2, 5.
12
   Id. at 1–2.
13
   Id. at 2–3.
14
   Id. 2–4.
15
   Id. at 4.
16
   Id. at 5–6.
17
   See Old Person v. Brown, 312 F.3d 1036, 1039 (9th Cir. 2002) (“Under the ‘law of the case’
doctrine, a court is ordinarily precluded from reexamining an issue previously decided by the same
court, or a higher court, in the same case.”) (citation and internal quotation marks omitted);
Minidonka Irrigation Dist. v. Dep’t of Interior, 406 F.3d 567, 573 (9th Cir. 2005).
18
   Fed. R. Evid. 401; Old Chief v. United States, 519 U.S. 172, 186 (1972).
19
   See Fed. R. Evid. 402.
                                                  2
Accordingly, for the foregoing reasons, the Motion at Docket 81 is DENIED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: July 9, 2021.




                                               3
